Citation Nr: 0512142	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to service-connected ankle disabilities.

3.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously before the Board 
in January 2004.

The January 2004 Board decision denied the claims on appeal.  
The veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand (Joint Motion), 
issued an Order dated in February 2005, which vacated the 
Board's January 2004 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted, among other things, that VA had 
failed to fully comply with instructions contained in a 
September 2001 Board remand requiring that the RO should 
forward the claims folder to an orthopedist for an opinion 
based on a review of the pertinent medical evidence of 
record.  As such, this case must be remanded to ensure 
compliance with the instructions contained in the September 
2001 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is hereby REMANDED for the following:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
providers of treatment received by him 
for the disabilities at issue. Copies of 
all outstanding treatment and other 
pertinent medical should be obtained and 
made a part of the record.

2.  The veteran should be scheduled for a 
VA examination with a board-certified 
orthopedist.  If a VA physician with such 
credentials is not available, a fee-basis 
board-certified orthopedist should be 
identified to conduct the examination.  
It is imperative that the examiner be 
provided the veteran's entire claims file 
for review.  

Following examination and a review of the 
medical evidence, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's low 
back, hip, and knee disorders are 
proximately due to or the result of his 
service-connected ankle disabilities.  

The physician should also provide an 
opinion as to whether it is at least as 
likely as not that the service-connected 
ankle disabilities have caused an 
increase in severity of the veteran's low 
back, hip, or knee conditions. The nature 
of any such increase should be specified. 
See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). The opinions given should include 
a complete rationale.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




